Name: Council Regulation (EEC) No 270/79 of 6 February 1979 on the development of agricultural advisory services in Italy
 Type: Regulation
 Subject Matter: teaching;  agricultural policy;  agricultural structures and production;  economic policy;  Europe; NA
 Date Published: nan

 No L 38/6 Official Journal of the European Communities 14. 2. 79 COUNCIL REGULATION (EEC) No 270/79 of 6 February 1979 on the development of agricultural advisory services in Italy certain conditions should be laid down to guarantee optimum utilization of the Community's financial contribution ; Whereas the planned service must not only give farmers permanent access to agricultural information and guidance but must also help the individual farmer to use such information and guidance to his own best advantage ; Whereas the provision of an advisory service cannot be treated in isolation but must form part of pro ­ grammes or measures for the balanced development of agriculture within which advisory work, experi ­ mental research and vocational training of farmers and farm workers should be closely coordinated ; Whereas the Community must be able to check that the measures taken by the Italian Republic will help to attain the objectives of the common measure and will fulfil the conditions under which Community financing is granted ; whereas a procedure should be laid down whereby the Member States and the Commission will cooperate closely in the Standing Committee on Agricultural Structures set up under the Council Decision of 4 December 1962 on the coordination of policies on the structure of agricul ­ ture (5), and whereby the Committee of the European Agricultural Guidance and Guarantee Fund provided for in Articles 11 to 15 of Regulation (EEC) No 729/70 will be consulted on financial matters, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ( ! ), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, if effective and balanced implementation of the common agricultural policy in Italy is to remedy the serious structural deficiencies and markedly inadequate agricultural productivity in this Member State, a considerable effort must be made to provide farmers with information and advice ; Whereas many regions of Italy at present lack an effec ­ tive agricultural advisory service ; Whereas, because of economic and budgetary constraints, the Italian Republic does not have suffi ­ cient means to make the considerable effort involved in establishing a system comparable to those already highly developed in the other Member States ; Whereas an effective agricultural advisory service in Italy will be in the interest of the Community and will contribute to the attainment of the objectives defined in Article 39 ( 1 ) (a) of the Treaty, including the structural changes necessary for the proper func ­ tioning of the common market ; whereas these measures therefore constitute a common measure within the meaning of Article 6 of Council Regula ­ tion (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4 ) ; Whereas the terms should be defined on which the Community will help to finance the planning and operation of an advisory service in the Member State concerned ; whereas, while the Italian Republic should be responsible for such planning, account being taken of existing administrative structures, HAS ADOPTED THIS REGULATION : Article 1 1 . In order to ensure that farmers in Italy have permanent access to a system of agricultural informa ­ tion and guidance, thereby helping to increase produc ­ tivity and incomes and contributing to the moderniza ­ tion of farms, a common measure within the meaning of Article 6 of Regulation (EEC) No 729/70 is hereby instituted for the development of an agricultural advi ­ sory service in Italy in conjunction with programmes or measures for the balanced development of agricul ­ ture . (!) OJ No C 169, 14 . 7. 1978, p. 7 . (2 ) OJ No C 239, 9 . 10 . 1978, p. 56 . (3 ) Opinion delivered on 19 October 1978 (not yet published in the Official Journal). (4) OJ No L 94, 28 . 4. 1970, p. 13 . (5) OJ No 136, 17 . 12. 1962, p . 2892/62. 14. 2. 79 Official Journal of the European Communities No L 38/7 2. The Commission may, in accordance with Title IV, grant aid for the common measure by financing through the Guidance Section of the European Agri ­ cultural Guidance and Guarantee Fund, hereinafter called 'the Fund', the measures which are necessary for the implementation of the outline plan of agricul ­ tural advisory work, as described in Title I , and which fulfil the conditions laid down in Titles II and III . TITLE I Outline plan of agricultural advisory work  the numbers and qualifications of the teaching staff envisaged,  the arrangements for financing the inter ­ regional body, including the centres ; (c) the conditions that will have to be met by candid ­ ates for admission to basic and advanced training courses for advisory service leaders, general advisers and specialist advisers ; (d) the principal conditions, content and duration of basic and advanced training courses for advisers ; (e) measures planned for providing specialized training of the teaching staff. 2. As regards the use of the advisers : (a) the programmes or measures for the balanced deve ­ lopment of agriculture within the framework of which the advisers shall work ; (b) the priority areas covered by the programmes or measures referred to in (a) ; (c) the advisory services for which the advisers are intended, and how such services are organized and controlled ; (d) the steps taken to ensure that the advisers trained under the common measure are actually employed by the services referred to in (c). Article 4 1 . The outline plan and the results of its review shall be forwarded to the Commission by the Italian Republic. 2 . At the request of the Commission , the Italian Republic shall supply further details in connection with those required under Article 3 . 3 . The Commission shall decide whether to approve the outline plan in accordance with the proce ­ dure laid down in Article 14, after consulting the Fund Committee on the financial aspects . Article 2 1 . The outline plan of agricultural advisory work shall cover : (a) the establishment of arrangements for the training of agricultural advisers by an inter-regional agricul ­ tural advisory body, hereinafter called 'the inter ­ regional body', comprising inter-regional training centres, hereinafter called 'centres' ; (b) the use of the trained advisers to carry out programmes or measures for the balanced develop ­ ment of agriculture . 2 . The outline plan shall be drawn up by the Italian Republic . Its duration shall be at least the same as that of the common measure. It shall be reviewed at least once every four years. TITLE II Article 3 This outline plan shall contain all the information required for its assessment, in particular : 1 . As regards the training of advisers : (a) the steps taken to determine the number of advisers to be trained or retrained on the basis of the actual advisory needs at regional level and to ensure that the number of advisers trained each year corresponds to these needs ; (b) the legal status, the organization , function and detailed rules of operation of the inter-regional body, including the centres, and in particular :  the composition , function and detailed rules of operation of the administrative board of the inter-regional body, on which the professional organizations are to be represented,  the location of the centres, taking into account the specific advisory needs of the different parts of Italy, Training of agricultural advisers Article 5 1 . The functions of the inter-regional body shall be, in particular : (a) to provide basic and advanced training for advisory service leaders, for general advisers and specialist advisers ; No L 38/8 Official Journal of the European Communities 14. 2 . 79  preparation and execution of the programmes or measures referred to in Article 3 (2) (a) and other subjects connected therewith,  psychology and rural sociology. 2. The basic courses must comprise at least nine months of theoretical and practical training. 3 . The Italian Republic shall take all necessary steps to ensure that the knowledge of advisers trained in this way is constantly updated . TITLE III Use of the agricultural advisers (b) to develop, in close collaboration with appropriate staff involved in research and advisory work and with universities, basic and advanced training programmes for advisers ; (c) to organize periodic seminars bringing together advisers and the teaching staff of the inter-regional body to assess the results of advisory work and to propose any consequent adjustments to training courses ; (d) to study and develop advisory techniques approp ­ riate to the problems of farmers in different areas, and to assess training requirements in the light of the results achieved by the advisers working within the framework of the programmes or measures referred to in Article 3 (2) (a). 2. The Centres shall have a permanent teaching staff qualified in the fields referred to in Article 7 ( 1 ). Where necessary, staff from universities, research stations and other institutions may be called upon temporarily to teach special subjects . Article 6 The training courses referred to in Article 7 shall be open to candidates having the following qualifications appropriate to agricultural advisory work : (a) a university degree in agriculture in the case of advisory service leaders ; (b) at least a diploma of higher secondary education in agriculture followed by an appropriate specialist training or equivalent professional experience in the case of specialist advisers ; (c) at least a diploma of higher secondary education in agriculture in the case of general advisers . All candidates shall furthermore be suitably qualified to carry out agricultural advisory work . Professional experience of farming problems shall be preferred . This experience shall be essential for advisory service leaders and the holders of non-university diplomas . Article 7 1 . The training referred to in Article 5 ( 1 ) (a) shall enable persons meeting the requirements set out in Article 6 to acquire adequate knowledge corres ­ ponding to their tasks, particularly of the following subjects :  agricultural advisory techniques,  farm management techniques,  preparation of development plans within the meaning of Council Directive 72/ 159/EEC of 17 April 1972 on the modernization of farms (!), Article 8 1 . The Italian Republic shall ensure that at least 60 % of the advisers trained in accordance with Article 7 ( 1 ) are used in the Mezzogiorno . 2. The advisers shall be used under annual advisory plans for carrying out the programmes or measures referred to in Article 3 (2) (a). 3 . The annual plans may cover all or some of the areas referred to in Article 3 (2) (b), or part of one of them. 4. The annual plans shall indicate : (a) the programmes or measures referred to in para ­ graph 2, their aims, and the delimitation of the areas in which they are to apply ; (b) the advisory services to which the advisers will be assigned ; (c) the way in which the advisory service shall contri ­ bute to carrying out these programmes or measures and in particular the specific advisory projects planned to this end ; (d) the current situation . as regards advisory work in the areas concerned ; (e) the kind of advisory work required and the number of general advisers, specialized advisers and advisory service leaders decided upon ; (f) the steps being taken to ensure that the activities of the advisers are wholly devoted to the provision of agricultural advice, to the exclusion of any admi ­ nistrative or other tasks unrelated to this purpose ;( i ) OJ No L 96, 23 . 4 . 1972, p. 1 . 14. 2 . 79 Official Journal of the European Communities No L 38/9 (g) the coordination established between the advisory service, the department for the provision of socio ­ economic guidance to farmers, and agricultural research, experimentation and training. Article 9 1 . The annual plans shall be forwarded to the Commission by the Italian Republic at the beginning of each year. 2 . At the request of the Commission , the Italian Republic shall supply further details in connection with those required under Article 8 . 3 . The Commission shall decide whether to approve the annual plans in accordance with the procedure laid down in Article 14, after consulting the Fund Committee on the financial aspects . Unused funds may be carried over to the following years . 2 . The Italian Republic shall reimburse the Fund for its contribution to the allowance referred to in the second indent of paragraph 1 (b) above in the case of advisers who do not actually carry out for at least three years the tasks for which they were trained . 3 . In the context of the annual advisory plans referred to in Article 8 , the Fund shall reimburse the Italian Republic for the cost of using the advisers in accordance with the following conditions : the maximum eligible amount per adviser paid directly or indirectly by public authorities and trained in accor ­ dance with Article 7 ( 1 ), shall be 10 000 units of account. The rate of reimbursement shall be 50 % in the case of advisers employed in the Mezzogiorno and 40 % for others . Fund aid shall extend over a maximum period of six years of work by the adviser. In order to apply a progressive reduction to the amount reimbursed per adviser, hereinafter referred to as 'the annual premium', the following coefficients shall be used : 1-25 for the first year, 1-15 for the second year, 1-05 for the third year, 0-95 for the fourth year, 0-85 for the fifth year and 0-75 for the sixth year. At the end of each three-year period, the Council , acting on a proposal from the Commission , shall examine the above amount and decide whether to adjust it in the light of real wage increases in Italy. 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . TITLE IV General and financial provisions Article 10 1 . The period envisaged for the implementation of the common measure shall be 12 years from the date on which this Regulation is to apply. 2 . The total estimated cost of the common measure to the Fund shall be 66 million European units of account . 3 . Article 6 (5) of Regulation (EEC) No 729/70 shall apply to this Regulation . Article 11 1 . The Fund shall participate in expenditure incurred by the Italian Republic for the training of agricultural advisers referred to in Title II up to a maximum amount of six million units of account and within the following limits : (a) in an initial phase of up to two years, 150 000 units of account for the specialized training of teachers and 50 000 units of account for the running expenses of the inter-regional body ; (b) subsequently, for a period of 10 years :  180 000 units of account per annum for the running expenses of the inter-regional body, including the centres,  400 000 units of account per annum for expen ­ diture incurred by way of the course atten ­ dance allowance , subject to a limit of 2 000 units of account per student. Article 12 1 . Applications for reimbursement of the expendi ­ ture referred to in Article 11 (2) shall relate to the expenditure incurred by the Italian Republic during a calendar year and shall be submitted to the Commis ­ sion before 1 July of the following year. 2 . Advances may be granted by reference to the arrangements established by the Italian Republic for the financing of the inter-regional body, including the centres. 3 . Applications for payment of the annual premium referred to in Article 11 (3) shall be submitted by the Italian Republic before 16 March of each year in respect of the advisers employed on 1 January of that year. Applications for premiums for advisers beginning work after 1 January shall be made with the applications for the following year ; a premium proportional to the duration of their service shall be paid for these latter advisers . No L 38/ 10 Official Journal of the European Communities 14. 2. 79 4. Decisions to grant aid from the Fund shall be made in accordance with Article 7 ( 1 ) of Regulation (EEC) No 729/70 . 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . Article 13 Before 1 August of each year the Commission shall submit to the European Parliament and the Council a report on the implementation of the common measure provided for in this Regulation . The Italian Republic shall provide the Commission with all the documentation needed for this purpose. Article 14 1 . Where the procedure laid down in this Article is to be followed, the matter shall be referred to the Standing Committee on Agricultural Structures by its chairman either on his own initiative or at the request of the representative of a Member State . 2 . The representative of the Commission shall submit a draft of the measures to be adopted . The Standing Committee on Agricultural Structures shall deliver its opinion on those measures within a time limit set by the chairman according to the urgency of the matter. An opinion shall be adopted by a majority of 41 votes, the votes of the Member States being weighted as laid down in Article 148 (2) of the Treaty. The chairman shall not vote . 3 . The Commission shall adopt the measures, which shall be immediately applicable. However, if such measures are not in accordance with the opinion delivered by the Standing Committee on Agricultural Structures, they shall be communicated forthwith by the Commission to the Council . In that case, the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication . The Council , acting by a qualified majority, may adopt a different decision within one month . Article 15 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall apply as soon as the Council has taken a decision on the Commission proposal for an amendment to Regulation (EEC) No 729/70 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1979 . For the Council The President P. MEHAIGNERIE